DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 December 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reciprocating element” in claims 1 and 3, and “tool engagement features” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “about 3, 6, or 9 inches”.  This is indefinite in two respects.  First, the term “about” is a term of degree whose scope is not made clear, that is, one of skill in the art is unable to determine what is or is not “about 3… inches” or the like.  Second, the claim contains multiple overlapping ranges, which constitutes a claim of a broad and a narrow limitation in the same claim.  The examiner will interpret the 3” and 6” ranges as entirely optional and not having patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0131131 to Weaver et al. (Weaver hereinafter).
Regarding claim 1, Weaver teaches a packing assembly for a pump fluid end (40), comprising a packing screw (80) and a packing assembly (70), wherein the screw and assembly each have a width that is less than a minimum spacing distance (not labeled, see paragraph 35) of the pump (40) so as to be replaceable with the power end at TDC (essentially as in Fig. 2) without removing an adapter (22), further comprising a reciprocating element (60), a pushrod (34), and a crankshaft (32) of a power end (20).  Weaver further teaches that the packing screw (80) is peripherally threaded (paragraph 35) to 

    PNG
    media_image1.png
    284
    474
    media_image1.png
    Greyscale

Regarding claim 3, Weaver teaches a packing assembly for a pump fluid end (40), comprising a packing screw (80) and a packing assembly (70), wherein the screw and assembly each have a width that is less than a minimum spacing distance (not labeled, see paragraph 35) of the pump (40) so as to be replaceable with the power end at TDC (essentially as in Fig. 2) without removing an adapter (22), further comprising a reciprocating element (60), a pushrod (34), and a crankshaft (32) of a power end (20) which operates the reciprocating element.  Weaver further teaches that the packing screw (80) is peripherally threaded (paragraph 35) to thread to a bore (47), and that a packing (P, see above) and a carrier (C, above) are arranged axially as claimed and are retained by the packing screw (80).
Regarding claim 4, Weaver teaches a cross-bore pump fluid end (see Fig. 2, valves arranged transverse to plunger reciprocation axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of US PGPub 2018/0171999 to Brown et al. (Brown).
Regarding claim 2, Weaver does not teach any specific dimensions of the pump and as such does not teach that the minimum spacing distance is less than about 9”.  Brown teaches another fluid end generally, and particularly teaches that overall dimensions of the apparatus are measured in inches, such that one of ordinary skill in the art would glean from that disclosure that a conventional overall size of a fluid end and power end as taught by Weaver would fall within the claimed range.  In addition, it would have been obvious in view of the teachings of Brown to size the pump of Weaver similarly such that it would be capable of similar applications and be marketable to users in that field.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of US PGPub 2008/0080994 to Gambier et al. (Gambier).
Regarding claim 5, Weaver teaches the limitations of claim 1 from which claim 5 depends and also the claimed location of the packing assembly, but does not teach a cylindrical sleeve. Gambier teaches a cylindrical sleeve (130, specifically surrounding plunger 114) which improves the fluid end’s corrosion and abrasion characteristics (paragraph 20).  Therefore, it would have been obvious to one of ordinary skill in the art to provide such a cylindrical sleeve as taught by Gambier to the fluid end of Weaver in order to improve its characteristics in the same fashion.  Thus provided, it would have been obvious to maintain the location of the seal, which would therefore be located as claimed.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of US Patent 1,977,075 to Magnuson (Magnuson).
Regarding claim 6, Weaver teaches front and back ends of the piston (60) arranged as claimed, but does not teach tool engagement features.  Magnuson teaches another fluid end generally and particularly teaches a tool (Fig. 3) configured to engage bayonet fittings (32) on the outer periphery (at that axial location) of a piston (Fig.2) in order to move and/or rotate the piston.  Therefore, it would have been obvious to one of ordinary skill in the art to provide tool engagement features such as the bayonet fittings of Magnuson to the piston of Weaver in order to allow it to be manipulated by a user.
Regarding claim 7, Magnuson teaches rotatable lockability (inherent in bayonet type engagements).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        13 February 2021